230 F.2d 611
Charles E. ENGLERT, Plaintiff, Appellant,v.LUSTREWOOD PROCESS CO., Inc., Defendant, Appellee.
No. 5079.
United States Court of Appeals First Circuit.
March 16, 1956.

Wendell F. Grimes, Boston, Mass., with whom Martin J. Hansberry, Waltham, Mass., was on brief, for appellant.
James W. Kelleher, Boston, Mass., with whom Edward O. Proctor, Jr., and Dever & Proctor, Boston, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.